STOCK OPTION AWARD AGREEMENT

_____________________________

 

DST SYSTEMS, INC. 2005 EQUITY INCENTIVE PLAN

_____________________

 

(Performance and Time Vesting; Executive Officer)

 

          THIS AGREEMENT is made and entered into as of the “Grant Date” (see
Paragraph 1(a)), by and between DST SYSTEMS, INC. (“Company”) and recipient
(“Employee”) of an Award under the DST Systems, Inc. 2005 Equity Incentive Plan,
as amended and interpreted from time to time (the “Plan”).           WHEREAS,
Awards under the Plan are administered by the Compensation Committee of
Company’s Board of Directors or other committee designated by the Board (the
“Committee”) or Company officer to which the Committee delegates authority as
provided in the Plan;

 

          WHEREAS, the Committee or its delegate has established rules and
procedures related to the Plan and to the exercise of Awards granted thereunder
(the “Rules”);

 

          WHEREAS, the Committee wishes to grant to Employee a non-qualified
stock option (“Option”) to purchase shares ("Shares") of Company's common stock
(all such Shares subject to the underlying Option and issuable in connection
with the exercise of the Option are referred to herein as “Optioned Shares”);
and

 

          WHEREAS, the Option may become exercisable ("Vest") and the underlying
Optioned Shares become eligible for purchase (such an exercisable Option (or
portion thereof) referred to herein as the "Vested Option" and those Optioned
Shares eligible to be purchased referred to herein as "Vested Optioned Shares")
at the “Option Price” (see Paragraph 1(a)), subject to the satisfaction of
certain terms and conditions including continued “Employment” (as defined in
Paragraph 6(b)) and the satisfaction of preestablished performance goals, and to
the other provisions of this Agreement, all while remaining subject to a risk of
forfeiture as provided in Section 4.

 

 

The parties agree as follows:

 

1.

Grant of Option.

 

a.         Option Grant. As of the “Grant Date” (which is shown in the
electronic communication sent to Employee regarding this Award), the Committee
hereby grants to Employee an Option to purchase, at the price shown in the
communication, which shall be the Grant Date “Fair Market Value” as defined in
the Plan and determined under the Rules (the “Option Price”) and subject to the
provisions of this Agreement, the number of Optioned Shares shown in the
communication. In order for the grant to be effective, Employee must timely
confirm acceptance of the terms and conditions of this Agreement pursuant to the
instructions in the communication.

 

          b.         Nontransferability. Except as permitted under Section
5.4(c) of the Plan with respect to transfers to Permitted Transferees, the
Option shall not be transferable other than by will or the laws of descent and
distribution or pursuant to Employee’s written beneficiary designation filed
with and approved by the Committee

 

--------------------------------------------------------------------------------

 

 



prior to Employee’s death. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Option contrary to the provisions
hereof and the levy of any execution, attachment or similar process upon the
Option shall be null and void and without effect.

 

2.

Vesting.

 

a.         Appendix A. For purposes of Paragraph 2(b)(ii), the Committee shall
determine Company and/or business unit performance target(s) applicable to the
Option (collectively, the “Goal”), which may be modified and adjusted only as
allowed by the Plan. By accepting the terms and conditions of this Agreement in
accordance with Paragraph 1(a), Employee shall be deemed to have consented to
Appendix A, and at all times, Appendix A, its Goal, terms and conditions are
incorporated herein by reference. The Goal may relate to one or more calendar
years including or following the Grant Date year (each applicable period, a
“Performance Period” and shown on Appendix A). For purposes of Paragraph
2(b)(i), Appendix A shall also set forth the Scheduled Vesting Date, which may
be the date of a Committee meeting following a specified Performance Period at
which financial results are determined for Award purposes (“Applicable Committee
Meeting”).

 

b.         General Vesting Conditions. Subject to the other terms and conditions
of this Agreement (including forfeiture under Section 4), the Option shall Vest
as follows:

 

(i)        Time-Based Vesting Condition. Notwithstanding the Committee
certifying Goal achievement as provided in (ii) below, no portion of this Option
may become Vested prior to the Scheduled Vesting Date shown in Appendix A to
this Agreement, and no Vesting shall occur under this subparagraph (i) unless
the performance-based Vesting condition in subparagraph (ii) below is also
satisfied.

 

(ii)       Performance-Based Vesting Condition. This Option shall become Vested
(all at once or over time, as provided in Appendix A, but no earlier than any
Scheduled Vesting Date) if the Committee has certified that the Goal has been
satisfied ("Certification"). Vesting shall not occur as to any portion of the
Option for which Certification does not occur by the earlier of the “Expiration
Date” (as defined in Paragraph 3(a)) or the date of the Applicable Committee
Meeting following the final calendar year of the Performance Period (the
earliest date being the “Deadline”), and if Certification does not occur by the
Deadline, the entire Option shall be forfeited as of the Deadline even if such
date is prior to the Scheduled Vesting Date.

 

 

c.

Vesting Subsequent to a Change in Control.

 

(i)        Subject to Section 7 of this Agreement and Section 15 of the Plan, as
of the date of a “Change in Control” (as defined in Paragraph 7(b)), the
performance-based and time-based Vesting provisions set forth in Paragraph 2(b)
shall no longer apply. The Optioned Shares that have not Vested as of the date
of Change in Control (“Non-Vested CIC Optioned Shares”) shall Vest, subject to
continued Employment and to all other terms and provisions of this Agreement
other than the terms and conditions of Paragraph 2(a), either (A) if the
Expiration Date is three or more years after the date of Change in Control,
ratably over a three-year period (in such case the Option will vest in one-third
(1/3) increments over the three annual

 

2

 



--------------------------------------------------------------------------------

 

 



anniversary dates of the date of the Change in Control) or (B) if the Expiration
Date is less than three years after the date of Change in Control, according to
the same ratable 1/3 Vesting schedule described immediately above in (A), except
that all of the Option will become Vested on the date that is one year before
the Expiration Date. If the number of Non-Vested CIC Optioned Shares is not
evenly divisible by three, the Corporate Secretary's office shall allocate the
additional Vested Optioned Shares to the earliest ratable Vesting date. In no
event shall the aggregate number of Vested Optioned Shares exceed the total
number of Optioned Shares.

 

(ii) Notwithstanding the above, upon a “Termination Without Cause” or a
termination of Employment in connection with a “Resignation for Good Reason”
(each as defined in Section 6), in each case that occurs subsequent to the date
of a Change in Control, all Optioned Shares that have not otherwise been
forfeited under this Agreement shall become fully Vested.

 

          d.       Full Early Vesting upon Disability and Death. In addition to
any potential Vesting which may occur as provided in this Section 2, and subject
to the other terms and conditions of this Agreement, the Option shall Vest with
respect to all Optioned Shares on the date of Employee’s “Disability” (as
defined in the Rules) or death.

 

3.

Exercise Period for the Vested Option.

 

          a.         Expiration Date. The term of the Option shall be from the
Grant Date through and including the tenth anniversary of the Grant Date
(“Expiration Date”). So long as forfeiture has not occurred under Section 4,
each Vested Option under Section 2 shall be exercisable in accordance with the
Rules from and including the Vesting date through and including the earlier of
the Expiration Date or the applicable alternate date following Employee's
termination of Employment, “Retirement” (as defined in Paragraph 6(d)), death or
Disability, as provided in the other paragraphs of this Section 3 (the “Exercise
Period”).

 

          b.         Three Month Exercise Period After Termination of
Employment. Upon termination of Employment for any reason other than Cause,
death, Disability or Retirement, each Vested Option shall be exercisable in
accordance with the Rules for three calendar months and may be exercised through
and including the three-month anniversary of the termination, provided, however,
that the right to exercise the Vested Option expires on the Expiration Date even
if the three calendar months have not yet elapsed. An Option, or any portion
thereof, does not Vest as a result of a termination of Employment, except as
otherwise provided in Section 2.

 

          c.         One Year Exercise Period After Death or Disability. Upon
death or Disability, the entire Option shall be exercisable in accordance with
the Rules through and including the one-year anniversary of the death or
Disability; provided, however, that the right to exercise the Option expires on
the Expiration Date even if the one-year period has not yet elapsed.

 

          d.        Remainder of Term to Exercise After Retirement. Retirement
shall not cause any portion of the Option to Vest; provided, however, that upon
Retirement, Employee may exercise through the Expiration Date any portion of the
Option that has become Vested by the date of Retirement pursuant to Paragraph
2(b) or 2(c). Even if Employee is Retirement-eligible at the date of Disability
or death, the Exercise Period following Disability or death shall be limited to
the one-year period following such event as provided in Paragraph 3(c).

 

3

 



--------------------------------------------------------------------------------

 

 



 

          e.         Expiration of the Option. After the applicable Exercise
Period provided above, the Option, if unexercised, shall be forfeited and no
longer exercisable (even if the reason Employee has not exercised the Option is
because the Option Price exceeded the Fair Market Value of a Share at the
Expiration Date).

 

4.

Forfeiture of the Option.

 

Notwithstanding any other provision of this Agreement, each Option (including
the Vested Option) is immediately forfeited and may no longer be exercised, upon
the earlier of the Expiration Date, an occurrence of “Cause” (as defined in
Paragraph 6(a)), or expiration of the Exercise Period as provided in Section 3.
Except as otherwise provided in Section 2, any Option (or portion thereof) that
does not Vest by the date of termination of Employment is forfeited upon
termination of Employment. Any Option (or portion thereof) that does not Vest by
the Deadline (as defined in Section 2) shall be forfeited as of the Deadline.

 

5.

Exercise of Options.

 

a.         Notice of Exercise. Any Vested Option may be exercised in accordance
with the Rules, which govern the “Exercise Date” and require written notice on a
Company form which states the election to exercise the Option and the total
number of Vested Optioned Shares that are being exercised. No portion of the
Option shall be exercisable with respect to a fractional Share, and no fewer
than one hundred (100) Vested Optioned Shares may be purchased in connection
with the exercise of any portion of an Option (unless the remaining unexercised
Vested Optioned Shares are fewer than one hundred (100)). b.         Exercises
by Person(s) other than Employee. During the lifetime of Employee, the Vested
Option may be exercised only by Employee or Employee’s guardian or legal
representative. Upon death of Employee, the beneficiary designated under the
Plan or, if there is no designated beneficiary, Employee’s executor or
administrator or other personal representative acceptable to the Corporate
Secretary, may exercise the Vested Option. If the Vested Option is exercised as
permitted herein by any person or persons other than Employee, such notice shall
be accompanied by such documentation as Company may reasonably require,
including, without limitation, evidence of the authority of such person or
persons to exercise the Vested Option and evidence satisfactory to Company that
any death or other taxes payable with respect to the exercise have been or will
be satisfied.

 

c.         Payment of Option Price and Tax Withholding. The Option Price and the
amount of any tax withholding shall be paid at the time of the Option exercise.
The Rules and the determination of the Corporate Secretary govern the payment of
the Option Price and such withholding. The Option Price and tax withholding
amounts shall be paid with cash or a check payable to Company, and/or if and as
the Rules permit, unless otherwise restricted by law, either by surrendering
whole shares of Company stock (“Surrendered Shares”) or any other method that is
permissible under the Plan and permitted by the Committee. The use of
Surrendered Shares is governed by and subject to restrictions set forth in the
Rules, and each Surrendered Share reduces the number of Optioned Shares issuable
upon exercise of the Option.

 

d.        Issuance of Shares. Company’s transfer agent may issue the Optioned
Shares payable in connection with the exercise of the Option in certificate,
book entry or electronic form, as determined by Company’s

 

4

 



--------------------------------------------------------------------------------

 

 



Corporate Secretary. The issuance of Optioned Shares shall occur as soon as
practicable after payment of the full Option Price, satisfaction of tax
withholding requirements, and receipt of any other documentation Company may
reasonably request. Company may refuse to issue the Optioned Shares purchased
pursuant to the exercise of the Option without such payment and receipt.
          

 

e.         Use of Non-Surrendered Shares.   Any use of Shares other than
Surrendered Shares for exercise payment or tax withholding purposes (“Attested
Shares”) as allowed by the Committee or its delegate in their sole discretion,
shall be governed by the Rules.  The Rules may require that Attested Shares (i)
be fully paid and free and clear from all liens and encumbrances, and (ii) have
been acquired on the open stock market or directly held for a designated time
period and not used for certain designated purposes prior to the attestation. If
authorized by the Rules, Attested Shares may be subject to contractual
restrictions imposed by Company or restrictions under federal or state
securities law.

 

f.         Remedies. If withholding is not effected by Company for any reason at
the time of the taxation event, then Employee agrees to pay Company any
withholding amounts due within the deadline imposed by Company. If, within such
deadline, Employee has not paid any withholding amounts due or has not elected,
if allowed by the Committee or its delegate in their sole discretion, whether to
use Surrendered Shares, then Company may, at its sole discretion (a) retain
whole Optioned Shares as Surrendered Shares, (b) deduct such amounts in cash
from payroll or other amounts Company owes or will owe Employee, or (c) effect
some combination of Surrendered Shares and cash deduction.  

 

6.

Definitions.

 

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

          a.        “Cause” means either a violation of Section 8 or termination
of Employment for any act of dishonesty, willful misconduct, gross negligence,
intentional or conscious abandonment or neglect of duty, criminal activity,
fraud or embezzlement, any unauthorized disclosure or use of material
confidential information or trade secrets, or violation of any non-compete,
non-disclosure, or non-solicitation agreement to which Employee is subject.

 

b.         “Employment” means Employee is regularly and continuously employed,
for more than fifty percent (50%) of the number of hours designated for base
salary purposes as full-time employment, by:

 

 

(i)

Company;

 

(ii)       any corporation in an unbroken chain of corporations beginning with
Company or in an unbroken chain of corporations ending with Company if, on the
Grant Date, each corporation other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain or any entity in which Company has a direct or indirect equity interest of
at least fifty percent (50%) (“Subsidiary”);

 

5

 



--------------------------------------------------------------------------------

 

 



(iii)      any individual or entity that directly or through one or more
intermediaries controls or is controlled by or under common control with Company
(“Affiliate”); or

 

(iv)      any entity in which Company directly or indirectly owns stock
possessing such minimum percentage (at least twenty percent (20%)) of the total
combined voting power of all classes of stock or owns such minimum percentage
(at least twenty percent (20%)) of the capital interests or profit interests as
the Committee from time to time determines for purposes of this Paragraph 6(b)
(also an “Affiliate”).

 

Employee is not deemed to have terminated Employment through, and the Option
shall not be forfeited solely as a result of, any change in Employee’s duties or
position or Employee’s temporary leave of absence approved by Company.
          c.          A “Resignation for Good Reason” means Employee's
resignation for good reason (as defined below) subsequent to the date of a
Change in Control during the two-year period following such date if: (A)
Employee provides written notice to the Company Secretary within ninety (90)
days after the initial occurrence of a good reason event describing in detail
the event and stating that Employee's employment will terminate upon a specified
date in such notice (the “Good Reason Termination Date”), which date is not
earlier than thirty (30) days after the date such notice is provided to Company
(the “Notice Delivery Date”) and not later than ninety (90) days after the
Notice Delivery Date, and (B) Company does not remedy the event prior to the
Good Reason Termination Date. For purposes of this Agreement, Employee shall
have “good reason” if there occurs without Employee's consent:

(i) a material reduction in the character of the duties assigned to Employee or
in Employee’s level of work responsibility or conditions;

(ii) a material reduction in Employee’s base salary as in effect immediately
prior to the Change in Control or as the same may have been increased
thereafter;

(iii) the material relocation of Employee's principal offices or its successor
to a location at least 35 miles outside of the metropolitan area where such
office was located at the time of the Change in Control, except for required
travel on Company business to an extent substantially consistent with Employee’s
obligations immediately prior to the Change in Control; or

(iv) any material breach by Company of an employment agreement between Company
or its successor and Employee, provided, however, that Employee shall not have
“good reason” under this subparagraph (iv) on account of any alleged breach of
an employment agreement based on a material reduction in employee benefits as of
a Change in Control that is immaterial or where benefits to Employee from
participation in such employee benefit plans are not reduced by more than ten
percent (10%) in the aggregate.

 

          d.         A “Retirement” means a termination of Employment on or
after age 59½ (either by Employee voluntarily or by Company as a Termination
Without Cause) and following a minimum of three (3) years of Employment.

 

6

 



--------------------------------------------------------------------------------

 

 



          e.          A "Termination Without Cause" means Company's termination
of Employee's Employment that is not for Cause.

 

7.  Change in Control and Other Transactions.             a.         Committee
Non-Competition Determination. Notwithstanding any provision of this Agreement
to the contrary, if Company is contemplating a transaction (whether or not
Company is a party to it) or monitoring an event that would cause Company to
undergo a Change in Control (as defined in Paragraph 7(b)), the Committee (as
constituted before such Change in Control) may determine that the non-compete
obligation set forth in Paragraph 8(a) shall not apply to any period after
termination of employment if such termination was on the date of a Change in
Control or within eighteen (18) months subsequent to such date.

 

          b.         Definition of Change in Control. For purposes of this
Agreement a “Change in Control” shall have the same meaning as the definition of
such term in the Plan as of the date of the event that may cause a Change in
Control.

 

          Notwithstanding the occurrence of a Change in Control under the
applicable definition, a Change in Control shall not occur with respect to
Employee if, in advance of such event, Employee agrees with Company in writing
that such event shall not constitute a Change in Control.

 

c.         Committee Action in Connection with Change in Control. The Committee
(as constituted before such Change in Control) has the authority to take the
actions set forth in Section 15 of the Plan. Notwithstanding Section 15.1(a) of
the Plan, the Committee (as constituted immediately prior to such Change in
Control) may, without Grantee's consent, provide for the purchase by the
Company, or any successor company in the applicable merger or sale agreement, of
the Option for an amount of cash equal to the amount that could have been
attained upon the exercise of such Option by Employee, as well as take all other
actions permissible under Section 15 of the Plan.

 

8.         Violation of Non-compete, Nonuse and Nondisclosure Provisions.
Employee acknowledges that Employee’s agreement to this Section 8 is a key
consideration for the grant of the Option. Employee hereby agrees with Company
as follows:

 

          a.         Non-Compete. During the period that Employee is employed by
“Employer” (as defined in Paragraph 8(h)), and thereafter during any period for
which Employee is receiving, by agreement of Employee and Employer, any
separation payment(s) (whether made in lump sum or installments), Employee
agrees that, without consent of Employer, Employee will not engage directly or
indirectly within any country where Employee was employed by Employer, in any
manner or capacity, as advisor, consultant, principal, agent, partner, officer,
director, employee or otherwise, in any business or activity which is
competitive with any business conducted by Company, a Subsidiary (as defined in
Paragraph 6(b)) or Affiliate (as defined in Paragraph 8(h)), provided, however,
that the Committee may determine as provided in Section 7 hereof that such
obligation shall not apply to any period after termination of employment if such
termination was on the date of a Change in Control or within eighteen (18)
months subsequent to such date.

 

          b.         Non-Solicitation. Employee further agrees that during the
twelve (12) month period subsequent to termination of employment with Employer,
Employee will not solicit any employee of Company, its Subsidiary or

 

7

 



--------------------------------------------------------------------------------

 

 



Affiliate to leave such employment to become employed by a competitor of
Company, its Subsidiary or Affiliate or solicit or contact any person, business
or entity which was a customer of Company, its Subsidiary or Affiliate at the
time of such termination of employment, or any prospective customers of Company,
its Subsidiary or Affiliate to which Company, its Subsidiary or Affiliate has
made a proposal to do business within the twelve (12) month period prior to the
date of termination of employment, for purposes of selling goods or services of
the type sold or rendered by Company, its Subsidiary or Affiliate at the time of
termination of employment.

 

          c.         Ownership of Confidential Information, Inventions and
Works. All “Confidential Information,” “Inventions” and “Works” (each as defined
in Paragraph 8(h)) and documents and other materials containing Confidential
Information, Inventions and Works are the exclusive property of Employer.
Employee shall make full and prompt disclosure to Employer of all Inventions.
Employee assigns and agrees to assign to Employer all of Employee’s right, title
and interest in Inventions. Employee acknowledges and agrees that all Works are
“works made for hire” under the United States copyright laws and that all
ownership rights vest exclusively in Employer from the time each Work is
created. Should a court of competent jurisdiction hold that a Work is not a
“work made for hire,” Employee agrees to assign and hereby assigns to Employer
all of Employee’s right, title and interest in the Work. In the event any
Invention or Work may be construed to be non-assignable, Employee hereby grants
to Employer a perpetual, royalty-free, non-exclusive license to make, use, sell,
have made, and/or sublicense such non-assignable Invention or Work. Employee
agrees to assist Employer to obtain and vest its title to all Inventions and
Works, including any patent or copyright applications or patents or copyrights
in any country, by executing all necessary or desirable documents, including
applications for patent or copyright and assignments thereof, during and after
employment, without charge to Employer, at the request and expense of Employer.

 

          d.        Recordkeeping and Return of Confidential Information,
Inventions and Works. Employee agrees to maintain regular records of all
Inventions and Works developed or written while employed with Employer. Employee
agrees to comply with any procedures disseminated by Employer with respect to
such recordkeeping. Employee agrees to provide such records to Employer
periodically and/or upon request by Employer. Employee agrees to return to
Employer all Confidential Information, Inventions and Works in any tangible
form, and copies thereof in the custody or possession of Employee, and all
originals and copies of analyses, compilations, studies or documents pertaining
to any Confidential Information, Inventions and Works, in whatever form or
medium, upon a request by Employer, or upon termination of employment.

 

          e.         Nonuse and Nondisclosure. Employee shall not, either during
or after Employee’s employment by Employer, disclose any Confidential
Information, Inventions or Works to any other person or entity outside of his
employment, or use any Confidential Information, Inventions or Works for any
purpose without the prior written approval of an officer of Employer, except to
the extent required to discharge Employee’s duties assigned by Employer.

 

          f.         Subsequent Employer Notice. During the term of Employee’s
employment with Employer and for the longer of one year thereafter or any period
in which the non-compete or non-solicitation obligation set forth herein applies
(the “Identification Period”), Employee agrees to identify to potential
subsequent employer(s), partner(s) or business associate(s) Employee’s
obligations under this Agreement prior to committing to a position with the
employer(s), partner(s), or business associate(s). Employee agrees that Employer
may, at its

 

8

 



--------------------------------------------------------------------------------

 

 



discretion, provide a copy of Section 8 of this Agreement to any of Employee’s
subsequent employer(s), partner(s), or business associate(s), and may notify any
or all of them of Employee’s obligations under this Agreement. During the
Identification Period, Employee shall give written notice to Employer’s Human
Resources Department identifying any subsequent employer(s), partner(s), or
business associate(s) of Employee.

 

          g.         Remedies. Notwithstanding anything to the contrary herein,
if in Employer’s sole discretion an event has occurred that constitutes Cause
(including, without limitation, a violation of this Section 8), whether prior
to, on or after Vesting or exercise of the Option, then in addition to all other
remedies available to Company, the Option shall be immediately forfeited, or, if
the Option has been exercised, Employee shall promptly transfer the Optioned
Shares to Company (with Employee taking all steps necessary to effect the
transfer and, provided that if the Optioned Shares are no longer available for
transfer, Employee shall reimburse to Company the amount of ordinary income
recognized by Employee in connection with the exercise). Under no circumstances
shall Company be liable to pay consideration to Employee for any forfeiture,
transfer, or reimbursement pursuant to Paragraph 8(g). Employee agrees that the
provisions of Section 8 hereof are necessary for protection of the business of
Company and that violation of such provisions is cause for termination of
employment and would cause irreparable injury to Company not adequately
remediable in damages. Employee agrees that any breach of its obligations under
Section 8 hereof shall, in addition to any other relief to which Company may be
entitled, entitle Company to temporary, preliminary and final injunctive relief
against further breach of such obligations, along with attorneys’ fees and other
costs incurred by Company in connection with such action.

 

          h.         Section 8 Definitions. For purposes of Section 8, the
following terms have the meanings set forth below:

 

(i)        “Employer” means any Company-related entity that has employed
Employee, whether it be Company, its Subsidiary (as defined in Paragraph 6(b)),
or Affiliate (as defined in Paragraph 6(b) and also for purposes of this Section
8 including any entity in which Company has a direct or indirect equity interest
of at least twenty-five percent (25%)).

 

(ii)       “Confidential Information” means non-public information about
Company, its Subsidiaries and Affiliates, including without limitation:

 

(A)      inventions not disclosed to the public by Company, its Subsidiary or
Affiliate, products, designs, prototypes, data, models, file formats, interface
protocols, documentation, formulas, improvements, discoveries, methods, computer
hardware, firmware and software, source code, object code, programming
sequences, algorithms, flow charts, test results, program formats and other
works of authorship relating to or used in the current or prospective business
or operations of Company, Subsidiaries and Affiliates, all of which is
Confidential Information, whether or not patentable or made on Employer premises
or during normal working hours; and

 

(B)      business strategies, trade secrets, pending contracts, unannounced
services and products, financial projections, customer lists, information about
real estate Company, its Subsidiary or Affiliate is interested in acquiring, and
non-public

 

9

 



--------------------------------------------------------------------------------

 

 



information about others obtained as a consequence of employment by Employer,
including without limitation information about customers and their services and
products, the account holders or shareholders of customers of Company,
Subsidiaries and Affiliates, and associates, suppliers or competitors of
Company, Subsidiaries and Affiliates.

 

(iii)      “Inventions” means all discoveries, improvements, and inventions
relating to or used in the current or prospective business or operations of
Company, Subsidiaries and Affiliates, whether or not patentable, which are
created, made, conceived or reduced to practice by Employee or under Employee’s
direction or jointly with others during Employee’s employment by Employer,
whether or not during normal working hours or on the premises of Employer.

 

(iv)      “Works” mean all original works fixed in a tangible medium of
expression by Employee or under Employee’s direction or jointly with others
during Employee’s employment by Employer, whether or not during normal working
hours or on the premises of Employer, and related to or used in the current or
prospective business or operations of Employer.

 

          i           Survival. Except as limited in time in Paragraphs 8(a) and
(b), Employee’s obligations in this Section 8 shall survive and continue beyond
the Vesting dates and exercisability periods, any forfeiture of the Option, and
any termination or expiration of the Agreement for any reason.

 

9.

General.

 

          a.         No Employment Contract. Except to the extent the terms of
any separate written employment contract between Employee and Company may
expressly provide otherwise, Company shall be under no obligation to continue
Employee’s employment with Company for any period of specific duration and may
terminate such employment at any time, for Cause or as a Termination Without
Cause.

 

          b.         Compliance With Certain Laws and Regulations. If the
Committee determines that the consent or approval of any governmental regulatory
body or that any action with respect to the Option is necessary or desirable in
connection with the granting or exercise thereof, Employee shall supply Company
with such representations and information as Company may request and shall
otherwise cooperate with Company in obtaining any such approval or taking such
action.

 

          c.         Construction and No Waiver. Notwithstanding any provision
of this Agreement, the granting of the Option, the restrictions thereon, and the
exercise thereof are subject to the provisions of the Plan and the Rules. The
failure of Company in any instance to exercise any of its rights granted under
this Agreement, the Plan or the Rules shall not constitute a waiver of any other
rights that may arise thereunder.

 

          d.        Notices. Any notice required to be given or delivered to
Company under the terms of this Agreement shall be in writing and addressed to
Company in care of its Corporate Secretary at its corporate offices, and such
notice shall be deemed given only upon actual receipt by Company. Any notice
required to be given or delivered to Employee shall be in writing and addressed
to Employee at the address on file with

 

10

 



--------------------------------------------------------------------------------

 

 



Company’s Human Resources Department or such other address specified in a
written notice given by Employee to Company, and all such notices shall be
deemed to have been given or delivered upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

 

          e.         Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Delaware without reference to its
principles of conflicts of law.

 

          f.         Entire Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior agreements or understandings between the parties relating
thereto.

 

          g.        Amendment. This Agreement may be amended in the manner
provided by Company evidencing both parties’ agreement to the amendment. This
Agreement may also be amended, without prior notice to Employee and without
Employee's consent, (i) prior to any Change in Control by the Committee if the
Committee in good faith determines that the amendment does not materially
adversely affect any of Employee's rights under this Agreement or (ii) at any
time if the Committee deems it necessary or appropriate to ensure that the
Option remains exempt from Internal Revenue Code Section 409A.

 

          h.         Acknowledgement. The Option and this Agreement are subject
to the terms and conditions of the Plan and to the Rules and any other rules or
procedures adopted by the Committee or its delegate. The Plan is incorporated in
this Agreement by reference and all capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless this Agreement specifies a
different meaning. Employee agrees to accept as binding, conclusive and final
all decisions and interpretations by the Committee of the Plan, this Agreement,
the Rules, and other applicable rules or procedures regarding any issues arising
thereunder.

 

          By acknowledging and agreeing to the terms and conditions of this
Agreement, Employee accepts the Option and acknowledges that the Option is
subject to all the terms and provisions of the Plan (including without
limitation the powers of the Committee to make determinations and adjustments as
provided in Sections 3, 4.2, 5, and 15.1 of the Plan), this Agreement, the
Rules, and other applicable rules or procedures.

 

 

11

 



 